 PORTLAND DIST. COUNCIL OF CARPENTERS599Portland District Council of Carpenters,AFL-CIOandCascade Employers Association, Inc.BuildingandConstructionTradesCouncilofPortland and Vicinity,AFL-CIOandCascadeEmployers Association, Inc.BuildingandConstructionTradesCouncilofPortland and Vicinity, AFL-CIOandCascadeEmployersAssociation,Inc.Cases36-CC-250,36-CC-250-2, and 36-CC-252September 24, 1969DECISION AND ORDERBY CHAIRMAN MCCUI.LOCH AND MEMBERSFANNING AND JENKINSOn May 22. 1969, Trial Examiner George H.O'Brien issued his Decision in the above-entitledcases. finding that the Respondent had not engagedincertain unfair labor practices within the meaningof the National Labor Relations Act, as amended,and recommending that the complaint be dismissedin its entirety, as set forth in the attached TrialExaminer's Decision. Thereafter, the Charging Partyfiled exceptions to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththesecasestoathree-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, and the entirerecord in these cases, and hereby adopts thefindings,' conclusions. and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andhereby orders that the complaint he, and it hereby'Thesefindingsand conclusions are based in part on credibilitydeterminations by the Trial Examiner, to which the Charging Party hasexceptedItisthe Board's established policy not to overrule a TrialExaminer'sresolutionswithrespecttocredibilityunlessaclearpreponderance of all the relevant evidence convinces us that the resolutionswere incorrectWe find no such basis for disturbing the Trial Examiner'scredibility findings in this caseStandard Drt.Wall Produciv Inc .91NLRB 544, enfd 188 F 2d 362 (C A 3) However, we disagree with one cfthe Trial Examiner's findings, i e , that Ron Savage, partner in Die-CraneofOregon, initially claimed that he spoke with Earl Kirkland of theBuilding and Trades Council only three times and later contradictedhimselfThe record reveals that although on d,cect examination. Savagediscussed three telephone conversations he had with Kirkland, he wa, notasked then nor did he contend that these were the only times they hadspoken to one another This error does not require modification of theTrial Examiner's other findingsis, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATFMENTOF THE CASEGI.ORGE H. O'BRIEN.Trial Examiner:'On April 2 and 3,1969. a hearing was held in the above entitled matters inPortland,Oregon, at which all parties appeared andparticipated.TheAmendedConsolidatedComplaintissuedFebruary 20, 1969, alleges in material substancethatBuildingandConstructionTradesCouncilofPortland and Vicinity, herein called Council, at the behestof Portland District Council of Carpenters, herein calledCarpenters, did from December 24. 1968, through January2. 1969, picket the Larch Place Apartment ConstructionProject of Niedo Investment Company, causing carpenter.,employed by Nfedo to cease work, and did on January 2threatenNiedo with a further work stoppage if Niedoco-itinued to do business with a nonunion carpet supplierand carpet layer, that an object of the picketing and thethreatwas to force or require Niedo to cease doingbusiness with two individuals. Frank Nata and GeorgeBurns, and that Carpenters and Council thereby violatedSection 8(b)(4)(i)(n)(B) of the Act.TheConsolidatedComplaint further alleges thatCouncil,through itsExecutiveSecretary,EarlB.Kirkland. on January 30, 1969, and on February 4. 1969,threatened Ditz-Crane of Oregon Inc. with picketing tolorecDitz-Crane to cease doing business with Jack L.Largent, itnonuniondrywall and roofing contractor, andthat Council thereby violated Section 8(b)(4)(ii)(B) of theActRespondents deny the commission of any unfair laborpractice.They assert that the picketing of Larch PlaceApartments had the sole object of persuading Niedo torecognize and bargain with Carpenters and Council as therepresentatite of Niedo's employees. Respondents denythat the picketing had any other object, deny that anyagent of either Respondent made any threat to any personand deny that Kirkland had any conimunication whateverwith any representative of Ditz-Crane 'Upon the entire record in the case. including myobservation of the witnesses, and after due considerationof the oral argument of counsel for Respondents. and ofthe briefs filed by counsel for the General Counsel and bythe representative of the charging party, I make thefollowing:FINDINGS OF FACTI.JURiSDIC'f IONThe complaint alleges and Respondents admit.3 b. During the calendar year 1968, Bcnwalt and itssuccessor Niedo purchased in excess of $50,000 worthof goods and materials either directly from outside theStateofOregon or from suppliers who in turnpurchased them directly from outside the State ofOregon, which goods and materials were used in the'rhe allegations of unfair labor practices involving Nicdo are based uponcharges inCases 36-CC-250 and 250-2 filed respectively, on December 26and 30, 1908 A consolidated complaint issued February s, 1969, basedupon amended charges filedthe samedate The allegations of unfair laborpractices involving Ditz-Crane are based upon a chargein 36-CC-252 fleaFebruary 6 1969 and amended February20,1969A motion byRespondents'counsel to sever the Ditr-Crane case from the Niedo casesmade alter all parties had rested, was denied as untimely178 NLRBNo.94 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDLarch Place Apartment construction project.6.bDuring the past year,Largent,in the course andconduct of its said business,purchased and receivedgoods, supplies and materials,shipped to it at Salem.Oregon,from outside the State of Oregon valued atmore than S50,000I find that Niedo and Largent are employers engaged incommerce and in business affecting commerce within themeaning of Section 2(6) and(7) of the Act, and that itwill effectuate the purposes of the Act for the Board toassert jurisdiction in Cases 36-CC-250and 250-2 on thebasis of the business of"secondary employers at thelocation affected"and in 36-CC-252 on the basis of the"entire business of the primary employer."Local UnionNo.299SheetmetalWorkers International Association(S.MKisner and Sons),131NLRB 1196;MadisonBuilding&ConstructionTradesCouncil (H.& KLathing Co.).134 NLRB 517IT.THE LABORORGANIZATIONS INVOLVEDRespondent,Portland District Council of Carpenters,hereincalledCarpenters;respondent,BuildingandConstruction Trades Council of Portland and Vicinity,herein called Council:and Carpet and Linoleum LaversUnion Local 1236, herein called Carpet Layers, are labororganizations within the meaning of Section2(5) of theAct.III.THE ALLhGFD UNFAIR LABOR PRACTICES IN THENILDO CASESA. The Issues and Arguments of CounselThe issues are (1) whether an object of Respondents'picketing was to force or require Niedo to cease doingbusiness with Nata and Burns, (2) whether any statementmade by Earl Kirkland to Margaret Dowsley on January2, 1969, constituted a threat to, or coercion or restraint ofNiedo and (3) whether Kirkland's failure to specificallyexcludeNata and Burns from the coverage of thesubcontracting provisions in the agreements which hetendered to Dowsley isa per seviolation of Section8(b)(4)(ii)(B) of the Act.The General Counsel argues that Dowsley's testimonyestablishes that she was forced to sign a contract with asubcontracting clause by threats of continued and renewedpicketing and that Kirkland threatened to shut the jobdown if Niedo continued to permit Nata and Burns towork on the project, and that the following factsdemonstrate that Council's picketing was for a proscribedobject: (1) Carpenters employed by Niedo continued towork during legal picketing by Carpet Layers, (2) BothCarpet Layers and Carpenters are affiliates of Council, (3)Carpenters' agent, when he called at the project wasaccompanied by Carpet Layers' agent, and (4) The bannerworn by Council's picket did not identity Niedo.'CounselforRespondentarguesthatDowsley'stestimony, where contradicted by Kirkland is unworthy ofcredit, that rather than being forced to sign Council'sstandard agreement, she was anxious to sign, that sheraised no question about the content of the agreement,and that there is no credible evidence in this record of anyconnection between the Carpenters dispute with Niedo andtheCarpet Lavers dispute with Nada and Burns. He'Ifind thatthe name "Niedo InvestmentCompany"did appear onCouncil'spicket bannerasserts that the complaint should be dismissed for failureof proof of proscribed object.B. Sequence of EventsIn 1967 Walter Niedermeyer and Ben Niedermeyer, apartnershipdoingbusinessasBenwaltConstructionCompany commenced the construction of Larch PlaceApartments in Beaverton, Oregon. On September 1, 1968,Ben Niedermeyer bought out his partner, and continuedwith the Larch Place Apartments Project. doing businessunder the name of Niedo Investment Company. From theinception of the project William D. Wells, a member ingoodstandingoftheCarpentersUnion,wassuperintendent with authority over carpenters and laborersemployed successively by Benwalt and by Niedo and overmost of the subcontractors. The office work was handledinPortland byMargaretDowsley, Secretary to BenNiedermeyer.The carpeting for the Larch Place Apartments waspurchased from Frank P. Nata, who with his wife dobusiness under the name of Frank's Carpets. under anoral agreement. Nata, in turn, subcontracted the carpetlaying to George Burns d/b/a Advance Carpet, also underan oral agreement. There were three entrances to theproject.At one of these entrances a sign was placed whichbore the text "For Frank's Carpets, Their Employees andSubcontractors". There was no sign at either of the otherentrances to the project.On several occasions prior to mid-December 1968 Natawas approached by Joe Snedecker, a business agent ofCarpet Layers. About 2:30 p in. on Tuesday, December17,whileNata was laying carpet, a picket appearedbearing the sign, "Frank's Carpets Observes Sub-StandardWages and Other Working Conditions. Carpet andLinoleum Lavers Local 1236". The picket did not paradebut remained adjacent to the entrance designated forFrank's Carpets. There was no cessation of work by anyemployeeOnWednesday,December 18, Dan J. Fraser, abusiness representative of Carpenters went to the projectwithMr. Snedecker. Fraser inspected the cards of fourcarpenters then working and ascertained that all weremembers in good standing of the Carpenters Union.SuperintendentWells asked Fraser if he and his men, allofwhom were directly employed by Niedo, shouldcontinue to work behind the Carpet Lavers picket andFraser replied that they should keep on working. FrasertoldWells that Niedo did not have a union contract, (thiswas news to Wells) that he would try to get hold of BenNiedermever to get him to sign a contract, and that if theCarpenters could not get a deal with Niedermever theywould have to put up a picket. Wells phoned Dowsley,told her of Fraser's call and asked if Niedo had a workingagreement with Carpenter's Union. Dowsley replied that"at that time they did not." Wells then told her thatFraser was trying to get hold of Ben Niedermeyer to getan agreement from him.On December 20, 1968, Earl B. Kirkland, ExecutiveSecretary of Council at the request of Mr. Webber,'Executive Secretary of Carpenters addressed the followingletter to Ben Niedermeyer:Please be advised we represent a majority of yourconstructionemployees at your project on S. W.Spencer Street in Beaverton, Oregon.'Deceasedprior to dateof hearing herein PORTLAND DIS'I COUNCILOF CARPENTERS601We desire to meet with you immediately and enterinto bargaining. Please let me know immediately whenwe can meet.In the event that we fail to hear from you at once weshall take such action as is necessary to protect ourlegal interestsUnder date of December 21, Mrs. Dowsley repliedIam sorry that Mr. Niedermcyer is again in theProvidence Hospital. and has recently been transferredfrom the Coronary Care Unit to a private roomYou can see it is impossible for him to meet withyouHowever, it seems to me that the difficultyoccasioned, as I understand it from out superintendent,isnot with any complaint with our men. but. rather,with some other union of carpet layers, over which wehave no control, and with whom we have a firm legalcontract between them and ourselves which they mustexecute.Itappearsasthough you are directing yourcomplaint to Mr. Niedermeyer whereas it should bedirected to some other party. Not one man in ouremploy has voiced a complaint or grievance.The letter was signed "N[EDO INVEST MENT CO.,M. Dowsley, Manager" and copies were sent to theOfficer in Charge of the Portland Office of the NationalLabor Relations Board and to M r WellOn every working day from December 18 throughMonday, December 23 the Carpet Layers picket remainedadjacent to the Frank's Carpets entrance, and the unioncarpenters continued to work.On Monday December 23 Fraser informed Wells bytelephone that there would be a picket the next day. Wellspassed the word to his men and told them they shouldexercise their discretion.WhenWells reported at theproject at 7:30 a in. on Tuesday. December 24 he observeda picket, patrolling the entire length of the project wearingan apron banner with the legend."Unfair,ThisContractor Does Not Observe UnionConditionsandWages,BuildingTradesCouncil,A.F.L."4Only one of the four carpenters reported for work, and heleft as soon as he observed the picket.On Thursday, December 26 the original charge in Case36-CC-250 was filed, naming "Portland District Council-)ICarpenters" as the "Labor organization against whichcharge is brought", naming "Advance Carpet Co. andNiedo Investment Co. of Vancouver and Beaverton,Oregon"under"Name of Employer" and naming"Cascade Employers Association Inc. for the above notedfirms,"5 under "Full Name of Party Filing Charge". TheCharge alleged that Dan 1- raser "did threaten, coerce andremove members of Carpenters from the job site of NiedoInvestment Co. at 355 S.W. Spencer, Beaverton, Oregon,to force Niedo to cease doing business with AdvanceCarpet Co.. of Vancouver. Washington. That this sameunion representative did perform the same threats on orabout October 22, 1968 and again about December 18.1968."'My findings as to the words on tht, picket banner are based on thetestimony of Wells and KirklandWelts' original notes had been destroyedand he had no recollection as to whether or not Niedo's name appearedKirkland testified that when the apron banner left his office it had stapledto it a plce.c of venal cloth bearing the words, "Niedo InvestmentCompany."'The words "for the above noted firms" do not appear in the amendedcharge filed February 4, 1969 The original and the amended charge wereboth signed by Pat BlairOn some date between December 24 and January 2,Mrs. Dowsley spoke to Ben Niedermeyer and receivedinstructions "to keep the men working."On January 2 about 1:15 p.m. Kirkland and Dowsleymet in Kirkland's office. There they signed a short formBuildingTradesCouncilAgreement and a separate"Letter of Understanding". The Building Trades picketwas removed that evening, and Niedo's carpentersreturned to work on January 3On January 24. 1969, Ben Niedermeyer signed anapplicationformembership inCascadeEmployersAssociation Inc , of Salem, Oregon. which contained thestatement* "It is my understanding that we may ask theAssociation to represent us in all matters concerning laborrelationsOn February 11, 1969, Ben Niedermeyerdispatched the following letter to Mr Kirkland'This is to advise you that Mrs. Dowsley under nocondition had authority to enter into any contract withyour union or any other union.Therefore, we have forwarded this date our check inthe sum of $ .. under protest, with the provision that itisbeing forwarded for refund should we prevail at thehearing or legal action which transpires as a result ofher illicit signing of a contract at your insistenceC The Meeting inKirkland'sOfficeJanuary 2. 19691.The testimony of Margaret DowsleyOn direct examinationDowsley testified that onDecember 27 or 28 she received a telephone call from MrKirkland who "said that we didn't have a contract withtheCarpenter'sUnion, and he wanted us to sign acontract and he wanted to bargain with us." Dowsleyreplied that she was not in a position to bargain and thatitwasn't her job to handle matters like that, but agreed,nevertheless. to meet with Kirkland in his office at I p.m.on Thursday, January 2. In answer to questions by theGeneral Counsel as to what transpired at this meeting,Mrs Dowsley testilied:Well,Mr. Kirkland said it was necessary for its tosign an agreement with his union, and I said that Iwasn't in a position to sign a document like that. I hadno authority to sign it, and that, if I did sign it, I'dhave to sign subject to Mr Niedermeyer's approval,and he told me that he'd been instructed by his attorneythat that wasn't sufficient, he would have to I wouldhave to sign as an alternate signer He stressed then heshowed me one of the agreements I was going to haveto sign, and he stressedHe paiticularly stressed Paragraph IV [short formBuildingTradesAgreement]. lie wanted me to beaware of the implications in the Paragraph IV and saidIrealize that, when we sign this agreement. that any ofthe subcontractors on the job would have to belong to aunion, and as I recall, he brought up the name ofFrank's Carpets, and the implication was that he wasgoing to . . . . Well, he said we would have to sign I'dhave to sign this agreement in order for our men to getback to work .We had quite a discussion about howIwas going to sign it, and 1 finally signed it as OfficeManager..Well he did say that, if we had peopleworking on the job who didn't belong to a union, liewould shut the job down. . . He insisted on me signinga letter of understanding. . . [after Dowsley and 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDKirkland had signed both documents]Isaid to him thatIhoped I didn't lose my job over this, and he said."Well, don'tworry about that: if you do run intotrouble,we'lljust shut the jobdownagain"Iasked him if I signed the articles of agreement if hewould remove the pickets and he said "yes".ArticleTV of the short form agreement reads:The EMPLOYERagrees that if he shall subcontractany work. provision shall be made in such subcontractfor all of such work on any job or construction site tobeperformedpursuant to an executed currentagreement with the appropriate union having work andarea jurisdiction affiliatedwith the COUNCILThe letter of understanding recitesItishereby understood that Pat Blair and/or theCascadeEmployers Assn. Inc. of Salem,Oregon, to myknowledge do not represent Mr. Niedermeyer or NiedoInvestment Company in any capacity.It is further understood that on January 2.1969. 1.Margaret Dowsley, have hereby signed the standardagreement of the Building and Construction TradesCouncil of Portland andVicinity.Itisfurtherunderstoodandagreed that allconstructionpeopleworking on Niedo InvestmentCompany's projects shall belong to one or the otherrespective craft unions affiliated with the Building andConstruction Trades Council of Portland and Vicinity.Under cross-examinationMrs. Dowsley testified thather call from Kirkland could not have been received onJanuary 27 because she was not in the office on that day,nor on the 28th. because that was Saturday so it musthave been on either the 30th or 31st. She recalled tellingMr. Niedermeyer that she was going to see Mr. Kirklandbut could not remember what she said or what BenNiedermeyer said"because1don'tthinkthisisimportant"She identifiedHenryMcCarthy as havingbeenpresentduringpartofher conversationwithKirkland, but insisted that he was in and out of the office,and that no other person was present.When she toldKirkland that she did not want to sign the contract,Kirkland asked ifMrsNiedermeyerwouldsign it.Dowsley replied that she did not think so, because Mrs.Niedermeyer had no knowledge of the business. Afterabout half an hour she went out to a pay phone. Beingunable to reach Mrs.Niedermeyer, she called the NLRBoffice and asked Hedges what she should do. Hedges' onlyadvice was to speak to her lawyer if she had one (Shewas not asked whether she attempted to communicatewithBen Niedermeyer).After10minutes she returnedand told Kirkland she would sign the contractas "officemanager " The conversation with Kirkland then continueduntilabout four p.m.When asked to relate the entireconversation she answered:"There was obviously moreconversation,but I can't tell you what we said.It wasn't-Iremember the important parts of it." She furtheradmitted that Mr.Kirland had told her that her problemwith the carpet layers union was separate and distinctfrom the problem with the Carpenters,and that thedocuments which she signed settled only the Carpenters'strike.She also reiterated her testimony that"ifwe let[Nata and Burns]continue to work on the project, if theydidn'tbelong to a union that he would shut our jobdown."2.TheTestimony of Earl B.KirklandEarl B.Kirkland testified that he had been ExecutiveSecretary of the Council for 3 years,itsPresident for 5years prior thereto, and a labor representative for 17years.He wrote the letter of December 20 at the requestof Carpenters and authoriLed the picketing at the requestof CarpentersWhen the picketsignleft his office it hadstapled to it on a piece of vinal cloth, the words: "NiedoInvestment Company"Kirkland was on vacation fromDecember 24 through January 1, and made no businesscalls during that period. On the morning of January 2, hereceived a call from Mrs. Dowsley She wanted to knowwhat position she was in with the Building TradesCouncil. Kirkland told her to read his letter of December20. She asked if signing an agreement would take care ofher problem. Kirkland offered to show her the agreementand they agreed to meet in Kirkland's office at 1 p.m. thesame day. Kirkland was 15 minutcb late returning fromlunchand found Dowsley in the office which he sharedwithMcCarthyDowsley said she would sign anagreement if it would take care of the problem. KirklandtoldDowsley that he would accept her signature only ifshe would assure him that she had the authority to sign.Dowsley said she would go to a pay phone and make acallShe was gone about 30 or 40minutes.When shereturned, she said she had the authority. Kirkland thenhanded Dowsley a copy of the contract and asked her toread it.Dowsley perused it lightly and signed. BeforeKirkland signed he asked Dowsley whether Niedo wasrepresented by Cascade Employers Association or y PatBlairDowsley answered that it was not. Kirklan thenaskedDovvsley if she wouldsigna statement tc , thateffect.She said she would. In explanation of the lastparagraph in the "Letter of Understanding" KirklandtestifiedIasked her if she agreed to the terms of the agreementand if she understood that the agreement meant thatthey would have union employees on the job under theemploy of Niedo Investment Company, and she said.,yes, she understood that". I said, then, 1 could put thisina letter of understanding also, and she could notdisagree with this."Kirkland denied making any threat to shut the job down,testified that there was no discussion of the possibility ofDowsley losing her job, and that near the conclusion oftheir meeting-All the terms of the contract were pointed out. Afterthe agreement and the letter were signed, Dowsleyasked if this would remove the carpet layers bannerfrom the job and I told her that was a separate problemthat I had nothing to do with that, and she would haveto deal directly with them. She nodded her head andthat ended the conversation.3.Thetestimonyof Robert L. StanfillRobert L. Stanfill, Secretary of the Oregon StateBuilding and Construction Trades Council (of which thePortlandCouncilisa constituent member) testified thathe covered Kirkland'sdeskwhileKirklandwas onvacation and had lunch with Kirkland on January 2.When they returned to the office about 1:15 Dowsley waswaiting. Stanfill overheard part of the conversation, heardKirkland ask Dowsley if she had authority to sign acontract, heard her negative reply, saw her leave the officeand heard her state when she returned_ about 30 to 45minutes later that she did have the authority. He alsoheard Kirkland state that any problems Niedo had withCarpet Layers was a separate grievance between her andthem. PORTLAND DIST. COUNCIL OF CARPENTERS6034. Thetestimonyof Henry McCarthyHenry McCarthy occupies a desk about 5 1/2 feet fromKirkland's desk in the same office. When Dowsley arrivedon January 2, he introduced himself and they talked aboutthe weather until Kirkland arrived. McCarthy was waitingfora long distance call and listened to the entireconversation between Kirkland and Dowsicy. Kirkland didnot threaten to shut the job down if she hadnonunionpeopleworkingDowsley asked, if she signed theagreement, would that get rid of thelinoleumworkerspicket.and Kirkland replied that that was a problemwhich she would have to take up with Carpet Layers.Kirkland did not say "as long as you've got those carpetlayers on there that are nonunion he's going to close downthe job." Dowsley was gone about 40 minutes while shemade her phone calls. When she came back she said shewould sign the agreement as office manager of thecompany. At the conclusion of the interview McCarthydrove Dowsley to her bus stop, and they talked aboutheartattacks,BenNiedermeyer's,andMcCarthy's.Dowsley voiced no complaints.D Concluding Findings in the Niedo Cases1.Kirkland did not by words or actions threaten,coerce, or restrain Dowsley orNiedo.Nothing said ordone by Kirkland can be construed as evidence that anypart of the objectof anyaction of either respondent wasto cause a cessation of the business dealings betweenNiedo and Nata, or between Nata and Burns.Icredit the testimonyof Kirklandas to what was saidand done in his meeting with Dowsley on January 2 Hewas open and forthright both on direct and under crossexamination and his testimony is wholly consistent withthe uncontroverted facts in this record.Kirkland, at therequest of Carpenters wrote to Niedermeyer stating thathe represented a majority of Niedo's employees andrequesting a meeting to negotiate a contract.Upon receiptof Dowsley's letter,he issued a picket banner on an apronwith the name of Niedo Investment Company attached.Niedo's employees ceased work.The next move wasobviously up to Niedo. There was no reason for Kirklandto call Dowsley.There was every reason for Dowsley tocallKirklandDowsley did call Kirkland on the morningof January 2 and asked Kirkland what she would have todo to get her men back to work.Kirkland told her to readhis letter;i.e.,negotiate a contract.Dowsley asked for andreceived an appointment.When Dowsleyarrived,Kirklandrefused to discuss contract terms until he was assured thatDowsley had the authority to negotiate.Upon receivingthat assurance he tendered the short form agreement toDowsleyHer only question was whether signing the shortform would get Niedo'semployees back to work. Uponbeing assured that it would, she signed the agreement. Sheraised no question about any of its terms Kirkland,desiring to make sure that she knew what she was signing,went over every term of the agreement with her.She stillraised no objection. Kirkland was aware that Pat Blair,purporting to represent Niedo, had filed a charge allegingthatCarpenters were engaging in a secondary boycott,and before he signed the contract which Dowsley hadalready approved requested assurance that Pat Blair didnot in fact represent Niedo. Dowsley gave him thatassurance and acquiesced in a statement to be included ina separate letter intended to assure that all personsdirectly employed by Niedo would be members of unionsaffiliatedwith Council.Then and only then did Dowsleyinquirewhether the agreements which she signed wouldremoveCarpet Layers picket. She was told byKirklandthat it would not, and she was satisfied with that answerHer instructions from Niedermeyer were to "keep themen working." Carpet Layers picket had not interferedwith the job in the past, and she correctly understoodfrom Kirkland that it would not interfere in the future.Niedo's employees returned to work on January 3Whether Carpet Layers continued to picket on or afterJanuary 3 is not established on this record.Ido not credit Dowsley on any point where she iscontradicted by Kirkland. She was a loyal and devotedsecretary carrying out the instructions of her employerShe was carrying out his instructions when she signed theagreement and the letter in Kirkland's office on January2.When Niedermeyer on February 11 falsely accusedDowsleyofan"illicit"action,shereconstructed,rearranged and added to her recollection of the events ofJanuary 2 and the days preceding. Cross-examinationdeveloped small but significant inconsistencies in hertestimony. Dowsley had testified that Kirkland called heron either the 28th or 29th of December and related theconversation clearly and in detail.She could not recall inany detail her conversation with Ben Niedermeyer which.shetestified,immediatelyfollowedhertelephoneconversationwithKirklandHaving first placed theKirkland conversation on January 27 or 28, she recalledthat she was not in her office on January 27. When shewas reminded that the 28th was Saturday,shemovedKirkland's call up to the 30th or 31st2.GeneralCounselhasnotestablishedbyapreponderance of the evidence that Council's picketbanner did not bear the words, "Niedo InvestmentCompany."3.The fact that employees of Niedo continued to workdespite the picket of a sister union at a "reserved gate" onthe same premises cannot be construed as evidence thatsubsequent picketing by Council had as an object, theremoval of Nata and Burns from the job.Los AngelesBuildingandConstructionTradesCouncil(GasketManufacturing Company).175 NLRB No. 43.4. The fact that a representative of Carpet Layers and arepresentative of Carpenters visited the project on thesame day does not constitute evidence of any commonobject.Los Angeles Building and Construction TradesCouncil(CecilMays).161NLRB 7295The short form agreement signed by Dowsleycontains no term alleged to be unlawful.In the absence ofevidence that the subcontracting clause therein wasdirected at Nata or Burns, a strike to compel Niedo tosign this contract would not be unlawful.Los AngelesBuilding and Construction Trades Council (Couch ElectricCompany Inc.),151NLRB 413. Kirkland's assurance thatthe contract signed by Dowsley did not settle the CarpetLayers dispute and the fact that all of Niedo'sdirectemployees returned to work as soon as the contract wassigned is the equivalent of the Respondent's statement inCouchElectricthat itwas not opposed to Couch'scompletion of his work on the project.6.The final paragraph of the Letter of Understandingwas intended to and did apply only to persons who wereor might be employed directly by Niedo.Any ambiguityin the language of the memorandum should be construedin favor of legality.N.L.R.Bv.NewsSyndicateCo , 365U.S. 695.7.There is no credible evidence on this record that anyaction of either respondent had as an object the removal 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDfromtheprojectofanyidentifiablenonunionsubcontractor.IV. TiiE ALLEGED UNFAIR LABOR PRACTICES IN TTTFI)iTZ-CRANF CASEA. TheIssue, and Argumentsof CounselThe issue in the Ditz-Crane case is whether the GeneralCounsel has established by a preponderance of theevidence that Earl B. Kirkland, executive secretary of theBuilding and Construction Trades Council of Portlandand Vicinity, is the individual who had a series oftelephone contacts with Ditz-Crane of Oregon betweenJanuary 28, 1969, and February 7, 1969. The GeneralCounsel argues that identity is established (I) by thetestimony of Savage that on at least one occasion helooked up the number of theBuildingTrades Council,called this number, asked for Mr. Kirkland, and had aconversation with this person, and (2) that the substanceof the several telephone conversations containinternalevidence that the speaker was Earl KirklandRespondent objected in timely and proper manner tothe receipt of any evidence as to the content of thetelephone conversations because of the failure of theGeneral Counsel to lay a proper foundation by showingeither (1) that the voice of the caller was known to thewitness or (2) that the witness placed the call to the placeof business of Earl Kirkland I overruled this objection onthe ground that there might be internal evidence in theconversation itself which could establish identity °When the General Counsel rested, and afterRespondent'smotiontodismisshadbeendenied,testimony was received from Earl B. Kirkland and fromHenryMcCarthy.Respondentarguesasadditionalgrounds for dismissal (1) that I should credit thetestimony of Earl Kirkland that he has never spoken onthe telephone to any person in the office of Ditz-Crane ofOregon, (2) that the testimony of Kirkland and McCarthyestablishes that Earl Kirkland was in a meeting and couldnothavebeen the person who placed the call toDitL-Crane on the afternoon of Monday, February 3,1969, and (3) that the internal evidence of the subject ofthe phone calls. and the surrounding circumstances allpoint away from, and not toward, Earl B Kirkland as thespeaker.B. The Business of Dttz-Crane of OregonRonald Savage, who describes himself as a partner inDitz-Crane ofOregon testified that it began businessNovember 1, 1968, that its business is the construction ofresidential homes, that all of its construction work issubcontracted and its only employees are himself and hissecretary, who occupy separate but adjoining offices.C. The Telephone Calls1.The testimony of Inez PotticaryPotticary testified that she received a call from a manwho identified himself as Mr Kirkland of theBuildingTrades Council on January 28 or 29. The same personFor complete definitions of the legal principles governing theadmissibilityof and the weight to be accorded testimony relating totelephone conversations see 8 Wigmorc Evidence,Sec 669 and2155 (3ded 1940)called every day that week, on each occasion he asked forMr. Savage. On each occasion Potticary made a note ofhis name and telephone number and gave the note to Mr.Savage The person may have called as early as Monday,January 27. On one occasion which may have beenFriday, January 31, or may-have been some time thefollowingweek the person said he would picketDitz-Crane's "Mountain Park" job because Mr. Savagewas usingLargentRoofing Company which was anonunioncontractor and sometime later in the week thisperson said he had reached the saturation point andwanted some action from Mr. Savage so far as Largentwas concerned.Potticaryhadaclearrecollectionofonlyoneconversation. This was on February 7 when she was on anextension phone with Mr. Savage. "Mr. Kirkland" toldPotticary that he had not threatened to put pickets on thejob and Mrs. Potttcary replied: "You certainly did". As tothe threat itself, Potticary could not remember whether itwas made on Friday or was made on some other day. Shewas only sure that the threat was made and she conveyedittoMr Savage. In explanation of her failure to recallany other details she testified "I'm just repeating whatwas asked me to repeat". She has no note of anytelephone conversation. having given all her notes to Mr.Savage. who disposed of them2.The testimony of Ron SavageSavage on direct examination testified that he had threeconversationswitha person who called himself "MrKirkland". The first was on Monday, February 3, 1969."Mr. Kirkland" was the caller. Mr. Kirkland said that hewould like to have a contract signed by Mr. Largent, andby Mr. Savage and by the Building Trades Council, andrequested that Savage bring Largent to "Kirkland's"office and all three sit down. About 2 days later Savagereceived a message from Potticary that "Mr. Kirkland"had phoned and said he was going to put pickets on thejob.As soon as he got this message, Savage calledKirkland. In this second conversation "Mr. Kirkland"said that if something was not done he would have to shutSavage down. Savage then called Largent, who directedSavage to go to Mr. Blair, which he did, and Mr. Blairtook care of the matter by filing the instant charge onFebruary 6. The next day, February 7, "Mr. Kirkland"phoned and spoke to Savage_ for the third and last time."Mr. Kirkland" denied that he had threatened Savagewithpicketing.Savage asked Potticary to get on thephone. Potticary told "Mr Kirkland" that he had told herthat he would picket Dttz-Crane if the Largent problemwas not straightened out Under cross examination on thefirstday of this hearing Savage testified that Potticaryplaced the call on the sole occasion when Savage calledKirkland.Under further cross examination on the second day ofhearing, Savage fixed the time of his first conversationwith"Mr. Kirkland" as about 3 p m. on Monday.February 3, and testified that its substance was as follows:Mr Kirkland identified himself and stated that he waswith the Building Trades Council and said that hewanted to discuss with me the problem that we had outthere. lie was very cordial; we had a nice conversationabout the fact that I was using Largent. and 1 believethat I explained why I used Jack, and that I wasn'teven aware of what subs that I used were union ornonunion,but that I would call Jack and explain thatwe had a problem and that I would call Mr. Kirkland PORTLAND DIST. COUNCIL OF CARPENTERS605back, and the first conversation, as I remember, wasfairly cordial and fairly shortThe second conversationwasWednesdaymorning,February 5. Savage arrived at his office about 9.30 a.m.looked at his notes and called Kirkland. Savage testified:In this particular conversation we were still talkingabout getting Mr. Largent in, and I asked Mr. Kirklandif itwould be all right with him and with the otherunions involved itMr. Largent's company paid healthand welfare and did not join the union, and Mr.Kirkland said, no, that that was not right because theyhad had problems with Mr. Largent in the past, and"He may be able to get away with this in Salem, but hecan't do this in the Portland area", and I said that Ididn't really care what was done between the twoparties, but I did want to get the dispute ironed out,andMr. Kirkland wanted me to bring Mr. Largent in.and come in myself, to which I didn't really want to dobut I said I would get back to Mr. Largent and I wouldcallMr. Kirkland backHis third conversation was on Thursday, February 6about 3 p.m., "at that time Mr. Kirkland and I had adiscussion aboutMountain Park and about my companyand about our relations with the unions and .as Irecall,he wanted to know why I didn't use a unioncontractor, and I replied that I used Mr. Largent becausehe is a personal friend, regardless of what his price is orwhether there are union contractors in the area."Savage testified that his fourth conversation withKirkland was on Friday, February 7:1calledMr. Kirkland and identified myself and said Ihad been having trouble reaching Mr. Largent, that 1would appreciate it if he wouldn't put a picket on thejob, and that I would call him back as soon as I gothold of Mr. Largent. At this time I think we went intothe discussion of the subs and why I used Mr. Largent.Withoutanyparticularreferencetoanyof theforegoing conversations Savage did testily on the secondday of hearing.A.However, I reachedMr.Kirkland by phonemyself once.Q. You did?A. Yes, sir, I didQ.When was that?A. As far as the particular date, sir, I coudn't tellyou.Q.Well, this is quite important, sir, and I'd like totry and pin you down, because there is a credibilityissue.A.Well, could I refer to the - well, let's see - - I'llbacktrack. It was the - itwas the time after he hadspoken to my secretary and had made the statement ofthe pickets, and I called him back immediately. and shewas busy, and unless --- in other words, my normalprocedure is that she makes my phone calls unless it'ssomething that is very, very important that I want donenow; then, I make the phone call. And in this case, Ifelt that it needed to be taken care of immediately, so Iphoned at that time.Q.And this was the telephone number that yoursecretary supplied you with on one of these memopads?A. No sir. I looked this one up myself.Q. Oh, you did look this one up?A. Yes, sir.Savage destroyed all notes of all telephone calls fromor to "Mr. Kirkland."3.The testimony of Earl B. KirklandKirkland testified on direct examination that he firstheard of Ditz-Crane when he received a copy of PatBlair'scharge on March 12. 1969 He does not knowSavage, never made any phone calls to Savage and neverreceived any telephone call from Savage He has neverreceived any request from any union to take actionagainstDitz-Crane,and had nothing in any file onDitz-Crane.He has had no contact with Largent sincebecoming secretary of the Building Trades Council. OnMonday, February 3, 1969. he was at a meeting of theMultnomah Labor Council, and did not leave the meetingfrom the time it started at 1.30 p.m. until it adjournedsometime between 3:30 and 4:30 p.m. Under crossexamination he testified that he had heard of Largent,that Largent's reputation with unions was not good, thatLargent was an antiunion contractor, and one of the firstcontractors that Pat Blair had as a client in Salem,Oregon.4 Thetestimonyof Henry McCarthyMcCarthy testified that he sometimes takes calls forMr. Kirkland when he is out of the office and that heneverreceivedanycallfromSavage,Potticary,Ditz-CraneorLargentHe attended theMonday,February 3 meeting of the Multnomah Labor Council andknows that Kirkland remained in the meeting from thetime it started at 1:30 until it ended sometime between3:45 and 4 o'clock.D. Concluding Findingsin theDitz-Crane CaseIt is obvious that the calls from the man who said hewas "Mr. Kirkland" do not identify the caller as EarlKirkland. If Savage had in fact looked up the number ofthe Building Trades Council in the telephone book andhad called that number and asked for Mr. Kirkland, anda voice had then come on the telephone, acknowledgingthat he was Mr. Kirkland, there would be at leastprimafaciaidentification I find that he did not. Savage had inhis possession at least three notes from Potticary with thenumber which the caller had given to her. Savage testifiedon cross examination on the evening of April 2 that he didnot look in the telephone book, that his secretary placedthe call, and that he placed the call to Kirkland onFebruary 3 or 4, the day after his secretary got themessage that there was going to be picketing. It was onlyon the second day of his testimony that he said he lookedup the number. His testimony is otherwise filled withcontradictions. From his initial testimony that he spoke toKirkland only three times, and that two of these callswere initiated by Kirkland, there developed four andpossibly five conversations, two of which were initiated bySavage.When asked on cross-examination to describe theMonday conversation in full, it came out without anyreference to threat or picketing.When he described aconversation ofWednesday in full, immediately beforeMr. Blair agreed to take care of the problem, again therewas no threat. He corrected this deficiency by recalling afourth conversation.When Savage was asked to read hispretrial statement which lacked consistency with either hisdirector his cross-examination he explained that thestatement was not entirely accurate, stated that he hadcalled this fact to the attention of the Board agent whotook the statement and that the Board agent had askedhim to sign it anyway. The credibility of neither witness is 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDenhanced by Potticary'sstatementthat she was justrepeating what she was told to repeat or improved by herexplanation that she meant she was told to repeat whatshe had put in a pretrial statementThere isnothingin the content of any conversation thatwould identifyEarlKirkland, other than the caller'snakedassertion. I have found that Savage did not call thenumber listed for the Building Trades Council in thetelephone book. Ditz-Crane had beenin businessfor lessthan three months, yet the caller knew its telephonenumber,knew thatMr.Savagewas directing itsoperations, and knew that a contract had been awarded toJack Largent. Earl Kirkland did not know Savage andcannot be presumed to know anything of his backgroundor attitudes. There was pendingin theBoard's regionaloffice a charge filed byBlair allegingthatKirkland hadmade unlawful threatsagainstNiedo. Kirkland believedthatLargentwasantiunionandthathe had beenrepresentedby Blair for many years. That Earl Kirklandinthissituation,and with these beliefs would ask acomplete stranger to arrange a meeting with him topersuade Jack Largentto sign a unioncontract and wouldfollow this request with a naked threat to shut downSavage's operation simply defies credulity.Iam asked by the General Counsel to assume that noperson or organization other than a Building TradesUnion could be interested in the fact that Jack Largentwas nonunion,to infer from this assumption. that aBuilding Trades Union must have asked Earl Kirkland forassistance,and to conclude from this inference that EarlKirkland made the telephone threat to Ditz-Crane. I donot grant his assumption and cannot draw the inferencewhich he requests.Icredit the testimony of Earl Kirkland that his firstknowledge of Ditz-Crane and Savage came from readingthe charge filed by Pat Blair in the instant case. I creditthe testimony of Earl Kirkland and Henry McCarthy thatEarl Kirkland was in a meeting at the time that "MrKirkland" placed a call to Savage on Monday, February3. 1 find that Earl B. Kirkland has not been identified asthe individual who threatened to picket the Ditz-Craneproject.Since he is the only person alleged by thecomplaint to have made threatening statements and sincehe did not, no violation by Council has been established.CONCLUSIONS OF LAW1.BenNiedermeyer,doingbusinessasNiedoInvestmentCompany is an employer engaged incommerce and in a business affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.2.BenNiedermeyer,doingbusinessasNiedoInvestmentCompany, Frank Nata, doing business asFrank'sCarpets and George Burns, doing business asAdvanceCarpeting Installationsarepersons in anindustryaffectingcommerce within the meaning ofSection 8(b)(4)(i)(n)(B) of the Act.3.JackL.Largent is an employer engaged incommerce and in a business affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.4.Jack L Largent and Ditz-Crane of Oregon arepersons in an industry affecting commerce within themeaning of Section 8(b)(4)(ii)(B) of the Act.5. Portland District Council of Carpentersand BuildingandConstructionTradesCouncilofPortlandandVicinity, and Carpet and Linoleum Layers Union Local1236 are labor organizations within the meaning ofSection 2(5) of the Act.6.The allegationsof the consolidated amendedcomplaint that 'Portland District Council of Carpenters,andBuildingandConstructionTradesCouncilofPortland and Vicinity have engaged in unfair laborpractices within the meaning of Section 8(b)(4)(t)(ii)(B) ofthe Act have not been sustainedRECOMMENDED ORDERItisrecommended that the consolidated amendedcomplaint be dismissed in its entirety.